Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 7, 2019

                                           No. 04-18-00916-CV

                                          Caleb ANKHAMEN,
                                                Appellant

                                                     v.

                                   VIEW AT ENCINO COMMONS,
                                            Appellee

                       From the County Court at Law No. 3, Bexar County, Texas
                                   Trial Court No. 2018CV04051
                             Honorable Timothy Johnson, Judge Presiding


                                              ORDER
       Appellant’s brief was due February 27, 2019. Neither the brief nor a motion for
extension of time has been filed.

        We order appellant, Caleb AnkhAmen, to file, by March 18, 2019, appellant’s brief
and a written response reasonably explaining his failure to timely file the brief. If appellant fails
to file a brief and the written response by the date ordered, the appeal may be dismissed for
want of prosecution without further notice. See TEX. R. APP. P. 38.8(a).


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 7th day of March, 2019.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court